Citation Nr: 0601204	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right shoulder disability, and if so, whether the reopened 
claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for right shoulder disability, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

Evidence received since an unappealed rating decision of May 
1993 includes evidence that is not duplicative or cumulative 
of the evidence previously of record and is sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for right shoulder disability.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  


In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 


Analysis

The veteran claims that his right shoulder disability is due 
to an injury received in service.  Service connection for a 
right shoulder disability was denied by an unappealed rating 
decision in May 1993.  The RO denied the claim on the basis 
that the presence of a chronic shoulder disorder was not 
established by the medical evidence.  The evidence then of 
record included the veteran's service medical records which 
are negative for any complaint, abnormal finding or diagnosis 
pertaining to the veteran's right shoulder.  Also of record 
was the report of a VA examination in March 1993 showing a 
diagnosis of a sprained right shoulder, with full range of 
motion and no serious injury.

The veteran's claim to reopen was received in May 2002.  VA 
received April 2002 records from the veteran's private 
physician, Dr. Howard Lowy.  Dr. Lowy noted that the veteran 
had a history of right shoulder pain, swelling, and limited 
range of motion for the past ten years.  An MRI of the right 
shoulder showed mild degenerative changes of the right 
shoulder at the acromioclavicular joint, but no evidence of a 
rotator cuff or labral tear.  Records were also provided from 
the Lahey Clinic in Peabody, Massachusetts documenting 
treatment of the veteran for right shoulder pain in April 
2002.  The veteran reported that he had first injured his 
right shoulder on an obstacle course while serving in the 
army.  He was diagnosed with right shoulder AC joint 
osteoarthritis.  The examiner recommended the veteran undergo 
physiotherapy for scapular and rotator cuff strengthening.

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for a right shoulder disability is 
warranted.  In this regard, the Board notes that the medical 
evidence added to the record establishes that the veteran 
currently has a right shoulder disability.  In addition, the 
veteran's own statements are to the effect that he has 
continuous right shoulder pain since service.  This evidence 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for right 
shoulder disability is granted.


REMAND

In his original January 1993 claim for service connection, 
the veteran noted he received treatment for a right shoulder 
injury in February and March 1992 at the Larson Barracks 
Medical Facility in Kitzengen, Germany.  In his claim to 
reopen, he reported that he received treatment for his right 
shoulder at the same facility from April to September 1991.  
No records of this alleged treatment are currently associated 
with the claims folder.  The procurement of potentially 
pertinent medical records referenced by the veteran is 
required.  As it appears that there may be available service 
medical records that are not presently associated with the 
claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  The provisions of 38 C.F.R. § 3.159(c) 
provide that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  If VA is unable to obtain such records, VA must 
provide the claimant with oral or written notice of that 
fact.  The notice must contain various information, including 
an explanation of the efforts VA made to obtain the records 
and a description of any further action VA will take 
regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should make another 
attempt to secure copies of any service 
medical records that are not presently 
associated with the claims folder through 
official channels.  In particular, the RO 
should contact the Larson Medical 
Facility in Kitzengen, Germany, and ask 
that facility to forward records of any 
treatment or evaluation of the veteran.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  If the 
aforementioned service medical records 
are unavailable, the RO or the AMC should 
comply with the requirements of 38 C.F.R. 
§ 3.159(e).

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right shoulder disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's current 
right shoulder disability is 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


